PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/339,744
Filing Date: 31 Oct 2016
Appellant(s): Dorogusker, Jesse



__________________
John B. Nelson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 16th of December of 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 24th of July of 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 2, 3, 22 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sobel (US 2015/0088755, hereinafter “Sobel”), in view of Donaldson (US 2015/0317638, hereinafter “Donaldson”), in view of Scully-Power (US 2016/0217279, hereinafter “Scully-Power”).
Claims 4, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sobel, in view of Donaldson, in view of Scully-Power, and further in view of Sprecher (US 2016/0048821, hereinafter "Sprecher").
Claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sobel, in view of Donaldson, in view of Scully-Power, and further in view of Guo (US 8,769,556, hereinafter "Guo").

Following are the interpretations of the claimed invention, using the example of the method of independent claim 2, which is directed to the method of processing a transaction. 
receiving, by a merchant device (Point of Sale Terminal) associated with a first user, information regarding the transaction. The limitation of receiving information regarding the transaction was interpreted as the PoS scanning the items of the transaction to generate a ticket or receipt. This interpretation is supported by Figure 1 of Sobel, below. 

    PNG
    media_image2.png
    724
    831
    media_image2.png
    Greyscale

receiving, by a biometric sensor communicatively coupled to the merchant device, biometric data of a second user. The limitation of receiving biometric data of a second user is interpreted as the PoS device scanning the biometric required, which is specifically a fingerprint in Figure 1, above.
generating a biometric signature based at least in part on the biometric data. The limitation of generating a biometric signature is interpreted as modifying the 
sending, by the merchant device, the information and the biometric signature to a customer device (mobile device of the consumer) associated with the second user. The limitation sending the information and the biometric signature is interpreted as the PoS terminal sending the necessary information to determine a successful transaction, where the biometric signature is secured before transmission and which is compiled into a receipt. It is also interpreted the customer device is a mobile device that is communicatively connected to the PoS terminal. 
generating, by the application and based at least in part on the similarity, a request for approval of the transaction utilizing the account. The limitation of generating a request for approval was interpreted as the function to request approval from the issuer to access the customer’s account and provide payment, which is generated in part by comparing the received biometric data with stored biometric data and is further encrypted with a private key that is unique to the user of the account.
sending, by the application, the request to a payment processing system. The limitation of sending the request is interpreted to describe the process of communicating the payment request to the payment processing system, where the PoS terminal does not add or perform any changes to the request because it is used to communicate to a Cloud Server and a Payment Gateway. The Cloud Server and 
    PNG
    media_image3.png
    772
    992
    media_image3.png
    Greyscale

receiving, at the customer device and in response to the request, a transaction approval involving the account to settle the transaction. The limitation of receiving a transaction approval is interpreted as the result of the payment processing system validating the information and approving the use of funds by the customer owner of the mobile device. 

(2) Response to Argument
Appellant argues: Appellant respectfully submits that the combination of Sobel, Donaldson, and Scully-Power does not teach or suggest all of the features of independent claim 2. For instance, the combination of Sobel, Donaldson, and Scully-Power does not teach or suggest at least “generating, by the application and based at least in part on the similarity, a request for approval of the transaction utilizing the account,” “sending, by the application, the request to a payment processing system,” and “receiving, at the customer device and in response to the request, a transaction approval involving the account to settle the transaction,” as claim 2 recites. 
Appellant respectfully disagrees and asserts that while Sobel describes approval-based interactions between customer devices and merchant devices, Sobel has no teaching or suggestion of a customer device generating requests for transaction approval from a payment processing system (instead of a merchant device) and the customer device receiving that approval to authorize the customer device to finish a transaction that was started on a merchant device.
In response: the interpretation of the limitation generating, by the application and based at least in part on the similarity, a request for approval as recited is that the limitation is performed by the customer device. The merchant device is recited sending the information and the biometric signature to the customer device, where the claim recites an application determining a similarity between biometric data and stored data, generating a request for approval from the customer device, and sending the request to a payment processing system. Sobel teaches a PoS terminal that is generating and sending transaction information and scanning biometric data, and a mobile device determining biometric 
Appellant further argues: For example, Sobel states “[a]fter successful decryption, mobile device sends a payment option password to PoS terminal, which will use the payment option password to access payment tokens, which are representative of payment types for a consumer.” Sobel, Para. [0042], “Mobile device receives and signs, using a digital signature algorithm, the digital receipt using a cleartext copy of the private key.” Sobel, Para. [0055], “After signature, mobile device destroys or deletes the cleartext copy of the private key. Mobile device transmits the signed digital receipt to the PoS terminal, which (in turn) forwards the signed digital receipt to server ” Id. (emphasis added).
In response: The claim recites the limitation sending, by the application, the request to a payment processing system that can be interpreted to use some form of communication network that connects the customer device and the payment processing system. In view of Figure 5C, Sobel teaches the mobile device shown to send the signed receipt to the PoS terminal. As it is argued, Sobel teaches the PoS terminal in turn forwards the signed digital receipt to the server, seen in [0055], which is interpreted as using the PoS terminal as the  means of communication between the mobile device and the payment processing system. The Cloud Server and the Payment Gateway are interpreted as part of the payment processing system, where a system is interpreted as at least one server or device. Therefore, Sobel teaches the communication of the approval request from the customer device to the payment processing system.
Appellant further argues: In total, while Sobel describes a mobile device of a customer sending and receiving payment option passwords and signed digital receipts with 
In response: The limitation argued recites sending, by the application, the request to a payment processing system. The step of sending is recited broadly, allowing for the interpretation that the connection between the customer device and the payment processing system may take many paths. One of ordinary skill in the art would consider obvious that any server could be part of a communication network system. Further, since the customer device is only recited in the claim to send the request, the argument that the claimed invention improves over the teachings of Sobel is not proven nor clearly defined.  
Appellant further argues: Donaldson does not remedy the deficiencies of Sobel as described above, nor does the Office allege that Donaldson remedies such deficiencies.
Scully-Power, Abstract. Scully-Power then goes on to list operations that may be enabled when the case determines the user is authorized to use the device. “[B]iometric authentication enables a biometric pin to be communicated to the device.” Id, Para. [0056], “The biometric pen may be used as credentials to log onto a network or the device.” Id. Other uses are including the pin in a financial transaction, enabling a capability of the device, and setting parental controls. Id. In total, Scully-Power utilizes its device case to determine when to communicate to the device coupled to the case that a present user is authorized to use the device, such that the user may utilize the device for one or more purposes. Doing so does not teach or suggest “generating, by the application and based at least in part on the similarity, a request for approval of the transaction utilizing the account,” “sending, by the application, the request to a payment 
In response: to the argument that “Scully-Power merely describes a biometric characteristic comparison to determine if a current user of a device is an authorized user of the device, not generating, by the application and based at least in part on the similarity, a request for approval of the transaction utilizing the account,” the art of Scully-Power teaches comparing the biometric data to validate the user. It would have been obvious to interpret the comparison as part of the generating step, and it would be obvious to combine Scully-Power to Sobel to teach determining, based at least in part on the similarity, an account associated with the registered biometric signature. Further, the argument does not explain nor does the specification teach what occurs if the application does not determine similarity between the biometric data received and the biometric data stored, such as an update to a template of biometric data. The art of Scully-Power is shown to remedy the deficiency of the art of Sobel of determining similarity.
Appellant further argues: Claims 22 and 25 ultimately depend from independent claim 2. As discussed above, claim 2 is allowable over the cited documents. Therefore, claims 22 and 25 are also allowable over the cited documents of record for at least their dependency from an allowable base claim, and also for the additional features that each recites.
Additionally, with respect to claim 22, Appellant respectfully submits that the combination of Sobel, Donaldson, and Scully-Power does not teach or suggest “selecting the account from multiple accounts based at least in part on determining that the biometric data corresponds to the fingerprint,” as claim 22 recites. The Office alleges that Sobel Office Action, p. 15. Appellant respectfully disagrees. At best, Sobel describes the ability to receive a user’s fingerprint for biometric analysis. Sobel, Paras. [0059] and [0061].  However, nowhere in Sobel does it describe selecting an account from multiple accounts based on determining that the biometric data corresponds to a fingerprint as opposed to another type of biometric input. Donaldson and Scully-Power do not remedy the deficiencies of Sobel as described above, nor does the Office allege that Donaldson and/or Scully-Power remedies such deficiencies.
In response: The argument is confusing the process steps with the devices recited. Claim 22 clearly recites the merchant device receiving the biometric data that corresponds to a fingerprint. Sobel teaches a PoS terminal that can receive any biometric input, including the fingerprint scanner to receive exclusively fingerprints (shown in Sobel in Figure 1 and recited in [0032]). The claim further recites the selection of an account from multiple accounts but is not clear about how the merchant device came to store multiple accounts. The limitation would be interpreted as allowing for the selection of a payment method. Sobel does teach allowing the customer to select the payment method after confirming the biometric scan: “FIG. 7D illustrates a graphical user interface 704, showing payment methods ranked by available account balance. As shown, PoS terminal 100 is configured to determine and provide for display a ranking of the customer's payment options based on the available account balance associated with each payment account. This information is presented in order to help the customer select a payment method with sufficient funds at the time of purchase.” Sobel in [0062].  Therefore, Sobel does teach the limitations of claim 22. 
Appellant further argues: Furthermore, with respect to claim 25, Appellant respectfully submits that the combination of Sobel, Donaldson, and Scully-Power does not teach or suggest “wherein the registered biometric signature includes a model of previously-obtained biometric data,” as claim 25 recites. The Office alleges that Sobel teaches or suggests these features. Office Action, p. 15. Appellant respectfully disagrees. In fact, Sobel does not describe the use of models at all, whether in the context of the features of claim 25 or otherwise. As such, Sobel cannot teach or suggest the registered biometric signature including a model of previously-obtained biometric data, as acclaim 25 recites. Donaldson and Scully-Power do not remedy the deficiencies of Sobel as described above, nor does the Office allege that Donaldson and/or Scully-Power remedies such deficiencies. 
In response: The claim 25 recites the registered biometric signature includes a model of previously-obtained biometric data, where the model is not recited nor used by the customer device or the merchant device. It is not clear how the model is defined to be used by the recited entities to determine a similarity. The model is interpreted as a template that includes the different scans of the fingerprint taken at the mobile device for identification. Sobel teaches “comparing fingerprint (or other biometric) data against a stored fingerprint (or other biometric) template instead of using encryption.” See Sobel in [0040].  Therefore, Sobel does teach the limitations of claim 25. 
Appellant further argues: Sobel, Donaldson, and Scully-Power are described above with respect to independent claim 2. For at least reasons similar to those presented above with respect to claim 2, the combination of Sobel, Donaldson, and Scully-Power does not teach or suggest at least “receiving, directly or via the network connection, an indication, that the customer device has also received, of an approval of the transaction by a payment 
In response: Sobel, in view of Donaldson and in view of Scully-Power is shown to teach the limitations claim 2, therefore it would be obvious that the art also teaches the limitations of claim 26. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ERM/Examiner, Art Unit 3685

Conferees:

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.